Exhibit 10.1

NOVACEA, INC.

Amended and Restated Independent Director Cash Compensation Policy

Cash Compensation and Fees

 

Annual Retainer:

 

Chairman of Board of Directors

   $ 72,000  

(executive chairman)

  

Annual Retainer:

 

Chairman of Board of Directors

   $ 45,000  

(non-executive chairman)

  

Annual Retainer:

 

Member of Board of Directors*

   $ 30,000

Annual Retainer

  

Audit Committee Chair**

   $ 15,000

Compensation Committee Chair**

   $ 10,000

Nom/Corporate Governance Committee Chair**

   $ 5,000

Audit Committee Member

   $ 8,000

Compensation Committee Member

   $ 6,000

Nom/Corporate Governance Committee Member

   $ 3,000

--------------------------------------------------------------------------------

* The Chairman of the Board of Directors will not receive an additional retainer
as a member of the Board of Directors.

** Committee Chairs will not receive additional retainers as members of the
committees which they chair, however they will receive retainers with respect to
their membership on other committees.



--------------------------------------------------------------------------------

NOVACEA, INC.

Amended and Restated Independent Director Equity Compensation Policy

1. General. This Amended and Restated Independent Director Equity Compensation
Policy (the “Policy”) is hereby adopted by the Compensation Committee (the
“Committee”) of Novacea, Inc., a Delaware corporation (the “Company”), in
accordance with Section 10.1 of the Novacea, Inc. 2006 Incentive Award Plan (the
“Equity Plan”). Capitalized but undefined terms used herein shall have the
meanings provided for in the Equity Plan.

2. Committee Authority. Pursuant to Section 10.1 of the Equity Plan, this
Committee hereby establishes a policy for the grant of awards under the Equity
Plan to Independent Directors (as defined therein), which policy is to include a
written, non-discretionary formula, the types of awards to be granted to
Independent Directors and the number of shares of the Company’s common stock,
par value $0.001 per share (the “Common Stock”), subject to such awards, and
also specify, with respect to any such awards, the conditions on which such
awards shall be granted, become exercisable and/or payable, and expire, and such
other terms and conditions as this Committee determines in its discretion.
Equity awards granted under the authority of the Equity Plan pursuant to the
provisions of this Policy are hereinafter referred to as “Awards.”

3. Stock Options to Directors. During the term of the Equity Plan, a person who
first becomes an Independent Director automatically shall be granted an Option
to purchase 50,000 shares of Common Stock (an “Initial Option”). During the term
of the Equity Plan, an Independent Director who becomes Chairman of the Board of
Directors shall automatically be granted an Option to purchase 50,000 shares of
Common Stock (an “Initial Chairman Option”). For the avoidance of doubt, a
person who first becomes an Independent Director and, at the same time, becomes
Chairman of the Board of Directors shall automatically be granted both an
Initial Option and an Initial Chairman Option.

During the term of the Equity Plan, commencing on the date of the first meeting
of the Committee held in 2007, Independent Directors automatically shall be
granted an Option to purchase 12,500 shares of Common Stock effective as of the
date of the Committee meeting (an “Annual Option”), provided that the
Independent Director continues to serve as a member of the Board as of such
date. For the avoidance of doubt, an Independent Director elected for the first
time to the Board at an annual meeting of stockholders shall only be granted an
Initial Option in connection with such election, and shall not be granted an
Annual Option on the date following such meeting as well. During the term of the
Equity Plan, commencing on the date of the first meeting of the Committee held
in 2007, the Independent Director holding the position of Chairman of the Board
of Directors shall automatically be granted an Option to purchase 18,750 shares
of Common Stock, in lieu of the Annual Option, effective as of the date
immediately following each annual meeting of stockholders (an “Annual Chairman
Option”), provided that the Independent Director continues to serve as Chairman
of the Board as of such date. For the avoidance of doubt, an Independent
Director who becomes Chairman of the Board of Directors for the first time at an
annual meeting of stockholders shall only be granted an Initial Chairman Option
in connection with such appointment, and shall not be granted an Annual Chairman
Option on the date following such meeting as well.



--------------------------------------------------------------------------------

Members of the Board who are employees of the Company who subsequently retire
from the Company and remain on the Board will not be granted an Initial Option
or an Initial Chairman Option but to the extent they are otherwise eligible,
will be granted, at each annual meeting of stockholders after his or her
retirement from employment with the Company, an Annual Option grant or an Annual
Chairman Option grant.

 

  (a) Option Type; Exercise Price. Options granted to Independent Directors
shall be Non-Qualified Stock Options. The exercise price per share of Common
Stock subject to each Option granted to an Independent Director shall equal 100%
of the Fair Market Value of a share of Common Stock on the date the Option is
granted.

 

  (b) Vesting; Term; Termination of Service. An Initial Option or Initial
Chairman Option shall become vested and exercisable in substantially equal
monthly installments over the four-year period commencing on the date of grant,
or such other date as determined by the Board. An Annual Option or Annual
Chairman Option shall become vested and exercisable in substantially equal
monthly installments over the 12-month period commencing on the date of grant.
The term of each Option granted to an Independent Director pursuant to this
Policy shall be 10 years from the date the Option is granted. Upon an
Independent Director’s termination of membership on the Board for any reason
other than for cause or a Qualified Retirement, his or her Option granted
pursuant to this Policy shall remain exercisable for 12 months following his or
her termination of membership on the Board, and upon an Independent Director’s
termination of membership on the Board as a result of a Qualified Retirement,
his or her Option granted pursuant to this Policy shall remain exercisable for
18 months following his or her termination of membership on the Board; provided,
however, that no Option shall be exercisable after the expiration of the term of
the Option. Unless otherwise determined by the Board on or after the date of
grant of such Option, no portion of an Option granted pursuant to this Policy
which is unexercisable at the time of an Independent Director’s termination of
membership on the Board shall thereafter become exercisable. A “Qualified
Retirement” shall mean that the Independent Director resigns or elects not to
stand for reelection to the board in connection with his or her retirement at
any time after reaching the age of 62.

4. Automatic Acceleration. Anything to the contrary in the foregoing
notwithstanding, Awards granted under this Policy shall automatically vest in
full and become exercisable: (a) immediately prior to a Change in Control; or
(b) in the case of an individual Independent Director participant, upon the
Qualified Retirement of the director from service as a director of the Company.

5. Treatment of Awards Granted Prior to Policy. Equity awards granted to an
Independent Director prior to the effective date of this Policy pursuant to the
terms of the Company’s 2001 Stock Option Plan (the “Prior Plan”) or otherwise
shall automatically vest in full and become exercisable immediately prior to a
Change in Control, notwithstanding anything to the contrary provided in the
terms and conditions set forth in the Prior Plan or in any



--------------------------------------------------------------------------------

agreement evidencing the grant of the equity awards. Except as provided in this
Section 5, equity awards granted prior to the effective date of this Policy
shall otherwise continue to be subject to the provisions in effect as of the
effective date of this Policy governing the terms and conditions of the awards
that are set forth in the Prior Plan and/or in any agreement evidencing the
grant of the awards.

6. Incorporation of the Equity Plan. All applicable terms of the Equity Plan
apply to this Policy as if fully set forth herein except to the extent such
other provisions are inconsistent with this Policy, and all grants of Awards
hereby are subject in all respect to the terms of the Equity Plan.

7. Written Grant Agreement. The grant of any Award under this Policy shall be
made solely by and subject to the terms set forth in a written agreement in a
form to be approved by the Committee and duly executed by an executive officer
of the Company.

8. Policy Subject to Amendment, Modification and Termination. This Policy may be
amended, modified or terminated by the Committee in the future at its sole
discretion. No Independent Director shall have any rights hereunder unless and
until an Award is actually granted. Without limiting the generality of the
foregoing, the Committee hereby expressly reserves the authority to terminate
this Policy during any plan year up and until the election of directors at a
given annual meeting of stockholders.

**********